Citation Nr: 0910358	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent prior to October 5, 2004, and in excess of 70 percent 
thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in New Orleans, Louisiana.  The Veteran 
testified before the undersigned Veterans Law Judge in March 
2006; a transcript of that hearing is associated with the 
claims folder.

The issue before the Board today was remanded in January 2007 
for further evidentiary and procedural development.  The 
Board finds that there was substantial compliance with its 
remand; thus, it may proceed with a decision at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).

By way of history, the Veteran was awarded service connection 
for PTSD by RO rating decision dated in March 2003 and 
assigned an initial disability rating of 30 percent, 
effective October 16, 2002.  In April 2003, the Veteran 
submitted a notice of disagreement, indicating that he felt a 
50 percent initial rating was warranted.  In an October 2003 
rating decision, the RO increased the Veteran's initial 
rating from 30 percent to 50 percent, effective October 16, 
2002.  The RO noted that this decision was considered a full 
grant of benefits sought on appeal.  See Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993) (a claimant may limit an appeal as 
he wishes).

In May 2004, the Veteran submitted written correspondence in 
which he requested that the RO forward him a statement of the 
case so that he could prepare an appeal.  The RO notified the 
Veteran in a May 19, 2004, letter that the October 2003 was a 
full grant of his prior appeal, and that a statement of the 
case would not be issued unless he filed a notice of 
disagreement with the October 2003 rating decision.  A notice 
of disagreement with this rating decision was received in 
June 2004; the Veteran subsequently perfected his appeal.  

The Board observes that because the Veteran's initial rating 
is the subject of the October 2003 rating decision, the 
Veteran has, in essence, appealed the initial rating.  As 
such, this is a claim for a higher initial rating and not an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The issue has been characterized so as to 
reflect this fact.


FINDINGS OF FACT

1.  Prior to February 18, 2003, the Veteran's service-
connected PTSD is manifested by no more than occupational and 
social impairment with reduced reliability and productivity.

2.  As of February 18, 2003, the Veteran's service-connected 
PTSD is manifested by no more than occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as impaired impulse control and irritability, 
exaggerated startle response, anxiety, social isolation, 
difficulty adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met for the period of this 
appeal prior to February 18, 2003.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).

2.  As of February 18, 2003, the criteria for an initial 
rating of 70 percent, and no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A January 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a January 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the January 2007 
letter notified the Veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  

Although the January 2007 letter was sent to the Veteran 
after the assignment of the October 2003 rating decision, to 
the extent that such notice was not given prior to the 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in January 2007 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and July 2007, August 2007, and 
May 2008 supplemental statements of the case were provided to 
the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded multiple VA examinations during this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2008).

As noted in the above Introduction, the Veteran was awarded 
an initial disability rating of 50 percent, effective October 
16, 2002, for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  In a July 2007 rating decision the 
Veteran's initial rating was increased from 50 percent to 70 
percent, effective October 5, 2004.  

In evaluating this appeal, the Board has considered the 
propriety of the Veteran's initial disability rating 
assignments.  Additionally, it has considered whether the 
stages (or effective dates) assigned by the agency of 
original jurisdiction are appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service-connected 
disability underwent an increase in severity sufficient to 
warrant a 70 percent disability rating from February 18, 
2003.  

Pursuant to Diagnostic Code 9411, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when 
there is total occupational and social impairment, due to 
such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Factual Background

Throughout this appeal, the Veteran's service-connected PTSD 
has been characterized by symptomatology including, sleeping 
difficulties, irritability, concentration and attention 
problems, difficulty leaving home, and anxiety.  
See, e.g., February 2003 VA Examination Report; VA Psychology 
Progress Note dated February 18, 2003; VA Psychiatry Note 
dated June 28, 2004; April 2007 VA Examination Report.  As 
for the Veteran's employment situation, the evidence reflects 
that he has two Masters degrees; he has been self-employed as 
a franchise consultant for the past twenty years.  The 
Veteran works predominantly from his home; many of his client 
interactions are not face-to-face, but rather over the phone 
and Internet.  A December 2006 Earnings Statement from the 
Social Security Administration (SSA) indicates that the 
Veteran had taxable earnings totaling $84,900 in 2002.  His 
earnings drastically fell in 2003 to $5,095.  

Prior to mid-2003, the Veteran lived alone.  He has been 
married and divorced twice; he has a son from each marriage.  
At the February 2003 VA examination, the Veteran reported 
that he is estranged from his eldest son; they hadn't spoken 
in six years.  The Veteran moved to Louisiana to be closer to 
his youngest son, and during this appeal the Veteran's 
teenage son moved in with him.  Other than his son, the 
competent evidence does not show that the Veteran has any 
long-term relationships.  There is evidence of an on/off 
relationship with a woman during this appeal; however, the 
Veteran and his treating providers both note that this 
relationship is not healthy, but rather, is destructive, as 
she has many of her own problems, including compulsive 
gambling.  See VA Psychology Note dated July 5, 2006; VA 
Psychology Note dated February 22, 2007.  As for the 
Veteran's remaining family, his parents are no longer alive; 
he occasionally speaks on the phone with a sister.  A March 
2006 VA psychology record indicates that the Veteran has no 
support system.  See VA Psychology Note dated March 8, 2006.  

The Veteran testified in March 2006 that he lives in a 
"normal" subdivision, but that he doesn't leave his house 
very often nor does he socialize with his neighbors.  The 
Veteran's son estimated that the Veteran spends at least 
"90%" of his time at home alone.  See Statement from 
Veteran's Son dated March 16, 2006.  The Veteran has 
submitted lay evidence throughout this appeal indicating that 
he spends most of his time home alone because he dislikes 
being around large amounts of people.  See, e.g., February 
2003 VA Examination Report.  Additionally, he reports that he 
tends to be impatient and angry in public places.  See VA 
Psychology Note dated February 18, 2003.  As described by the 
Veteran's son, the Veteran, throughout this appeal, often 
reacts to threats with violence.  In one instance, the 
Veteran beat up a neighbor who was harassing him about a flag 
in his yard.  The Veteran's son also reported that the 
Veteran exhibits road rage, and will often seek the driver 
out to speak to him/her.  Finally, the Veteran's son stated 
that he often grabs the Veteran's arm in public in an attempt 
to stop him from overreacting to a situation.  See Statement 
from Veteran's Son dated March 16, 2006.  

Finally, evidence from throughout this appeal shows that the 
Veteran's disability picture includes anxiety.  Although he 
has been diagnosed with a separate anxiety disorder, the 
Board observes that the February 2003 VA examiner indicated 
that to separate out the effects of this disorder from his 
service-connected PTSD would be "clinically inappropriate."  
As such, any symptomatology associated with this disorder 
will be included in rating the Veteran's PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a 
claimant has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability).  Specific manifestations of the Veteran's 
anxiety include feelings of "tenseness," walking the 
perimeter of his house at night, paranoia, exaggerated 
startle response, and avoiding social interaction.  

In addition to the above evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record throughout this appeal 
contains Global Assessment of Functioning (GAF) scores.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  While GAF scores are probative 
evidence of a veteran's level of impairment, the Board 
observes that they are not to be viewed outside the context 
of the entire record.  Therefore, they will not be relied 
upon as the sole basis for an increased disability rating.  

Treatment records from throughout this appeal reflect GAF 
scores ranging from 43 to 65.  Pertinent to the current 
claim, the first GAF scores were assigned in February 2003 by 
a VA examiner and a VA psychologist.  The former indicated 
that the Veteran's various psychiatric disabilities, 
including PTSD, were reflective of a current GAF of 60.  This 
VA examiner also stated that the Veteran's GAF for the past 
year was estimated to fall between 55 and 65.  A GAF score of 
51 to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Id.  A GAF of 
61 to 70 reflects some mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  Although the Veteran was seen by VA 
psychology less than one week prior to the February 2003 VA 
examination, the VA psychologist assigned a lower GAF score 
of 51 to 55.  The first evidence of a GAF score below 51, 
which is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning, is 
an October 2004 VA psychiatry note (GAF of 45 assigned).  

Analysis

The Board acknowledges that the GAF scores assigned by the VA 
examiner are more consistent with his initial rating of 50 
percent prior to October 5, 2004.  However, the low range GAF 
of 51 assigned by the VA psychologist hovers on the edge of 
moderate to serious symptomatology, which is more suggestive 
of a 70 percent rating.  Moreover, when viewed in light of 
the Veteran's symptomatology, as described above, including 
impaired impulse control, obsessional rituals which interfere 
with routine activities, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, the Board is of the opinion that as 
of February 18, 2003, the Veteran more nearly approximates 
the criteria for a 70 percent initial disability rating than 
a 50 percent initial disability rating.  See 38 C.F.R. § 4.7 
(2008); see also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008) (reasonable doubt should be resolved in favor 
of the veteran).

An initial rating in excess of 50 percent is not warranted 
prior to February 18, 2003, however, as there is no competent 
evidence of record to support that the Veteran's PTSD results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In this regard, the Board notes that despite his 
significant problems with social isolation and irritability, 
the Veteran was able to earn more than $80,000 in 2002.  VA 
shall not assign an evaluation for a mental disorder solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2008).  See also 38 C.F.R. § 4.1 (2008) (the purpose of the 
Rating Schedule is to compensate for decreases in earning 
capacity due to service-connected disabilities).  The 
Veteran's earnings in 2002 do not indicate that his PTSD had 
significant impairment on his earning capacity.  Rather, with 
consideration of the Veteran's mental health treatment 
records, evidence of reduced earnings in 2003, and notations 
that his change in living situation in 2003 (son moving in) 
led to increased symptoms, see, e.g., VA Psychiatry Note 
dated June 28, 2004, the Board finds that the February 18, 
2003, VA psychology note (which provides a GAF suggestive of 
moderate to severe symptomatology) is the first competent 
evidence which supports a 70 percent rating.  

As for whether the Veteran's PTSD warrants a rating in excess 
of 70 percent at any time during this appeal, the Board 
observes that the evidence does not demonstrate sufficient 
symptomatology associated with a 100 percent rating.  In this 
regard, the there is no competent evidence of gross 
impairment in the Veteran's thought process or communication.  
The Veteran's treatment records and examination reports 
reflect that he is a highly educated individual which has 
allowed him to achieve some success in business.  And 
although his symptoms clearly declined in 2003, there was no 
indication that such decline included any declining cognitive 
impairment.  

Additionally, the Veteran's medical records note that he has 
consistently denied persistent delusions or hallucinations.  
There is also no evidence of grossly inappropriate behavior 
or psychotic process, and his treatment records show that he 
remains alert and oriented to person, place, and time, with 
no evidence of memory deficits.  Furthermore, there is no 
competent evidence that the Veteran's PTSD has an impact on 
his activities of daily living; the Veteran's son indicated 
that the Veteran makes their meals.  Similarly, the Veteran 
has indicated that he exercises, gardens, and cleans.  He has 
always been appropriately dressed and groomed for his 
appointments.  

When the Veteran was evaluated in April 2007, the examiner 
found that his PTSD resulted in moderate work impairment, and 
that he was still able to average five hours of work per 
week.  It was the examiner's opinion that the Veteran was 
unable to work more than a few hours per week as a result of 
his PTSD.  While the Board acknowledges that such evidence is 
reflective of serious occupational impairment, it is not 
indicative of total occupational impairment as contemplated 
by a 100 percent disability rating.  Similarly, the Veteran's 
SSA earnings statement shows continued earnings in 2004 and 
2005, thereby indicating that he continued to work despite 
increased symptomatology.  

Overall, the evidence discussed above, to include the GAF 
scores, supports no more than a 70 percent rating as of 
February 18, 2003.  Prior to such date, the competent 
evidence is more characteristic of the Veteran's presently 
assigned 50 percent disability rating.  The Board observes 
that it considered the benefit-of-the-doubt rule in making 
its determination.  However, the preponderance of the 
evidence is against an initial rating higher than 70 percent 
prior to February 18, 2003, and in excess of 70 percent 
thereafter.  Therefore, the benefit-of-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Additionally, the Board has considered whether the Veteran's 
case is more appropriately referred for consideration of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b) (2008).  In 
this regard, in some cases a disability may present 
exceptional or unusual circumstances with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

The Board notes that it will not spend a great deal of time 
reviewing evidence it has already discussed.  Rather, 
pertinent to the issue of whether referral for extraschedular 
evaluation is appropriate, the Board observes that the rating 
criteria applicable to PTSD contemplate the general effect of 
the Veteran's symptomatology on his social and occupational 
functioning.  In fact, the Board is satisfied that the 50 and 
70 percent rating criteria explicitly consider whether PTSD 
markedly interferes with the Veteran's employment.  Thus, it 
is difficult to see how his disability picture does not fit 
into the current Rating Schedule.  As such, referral for 
extraschedular consideration is not warranted for PTSD. 




	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 50 percent prior to February 
18, 2003, is denied.

An initial rating of 70 percent, and no higher, is granted, 
effective February 18, 2003, for PTSD subject to controlling 
regulations applicable to the payment of monetary benefits. 



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


